Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

2.	Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10.04.2021.

3.	Applicant’s election without traverse of Group 1 (which corresponds to claims 4-20) in the reply filed on 10.04.2021 is acknowledged.	
Oath/Declaration

4.	The Applicant’s oath/declaration has been reviewed by the Examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority / Filing Date

5.	Applicant's claim for priority of US Application filed on 09.03.2019 is acknowledged. The Examiner takes the US Application date of 09.03.2019 into consideration. 
Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea. The claims are directed to an abstract idea. 

Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”:

Limitation 1: receiving a plurality of transaction data records, wherein each transaction data record comprises a plurality of attribute values corresponding to a plurality of attributes associated with a transaction;

Limitation 2: determining a crediting profile associated with each transaction data record; 

Limitation 3: creating a plurality of clusters of transaction data records, wherein each cluster of the plurality of transaction data records is associated with a corresponding crediting profile;

Limitation 4: assigning each of the plurality of clusters of transaction data records;

Limitation 5: loading rules associated with a respective crediting profile into a memory;

Limitation 6: determining a match of one or more rules from a set of rules associated with a respective crediting category of a plurality of crediting categories of the respective crediting profile based on a match of attribute values of a subset of attributes in the transaction data record with attribute values of the subset of attributes in the set of rules, wherein the plurality of crediting categories are associated with a predetermined priority order and the sets of rules are evaluated in the priority order of the plurality of crediting categories;

Limitation 7: selecting a rule from the determined one or more rules, for each transaction data record, wherein the selected rule identifies at least one agent node and specifies an attribution weight for at least one agent node;

Limitation 8: assigning the attribution weight to the at least one agent node based on the selected rule.

This is considered to be a mental process or a certain method of organizing human activity (i.e., an idea of itself and/or certain method of organizing human activity).  

The phrase, "an idea 'of itself'" is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper." Receiving a plurality of transaction data records, wherein each transaction data record comprises a plurality of attribute values corresponding to a plurality of attributes associated with a transaction; determining a crediting profile associated with each transaction data record; creating a plurality of clusters of transaction data records, wherein each cluster of the plurality of transaction data records is associated with a corresponding crediting profile; assigning each of the plurality of clusters of transaction data records; loading rules associated with a respective crediting profile into a memory; determining a match of one or more rules from a set of rules associated with a respective crediting category of a plurality of crediting categories of the respective crediting profile based on a match of attribute values of a subset of attributes in the transaction data record with attribute values of the subset of attributes in the set of rules, wherein the plurality of crediting categories are associated with a predetermined priority order and the sets of rules are evaluated in the priority order of the plurality of crediting categories; selecting a rule from the determined one or more rules, for each transaction data record, wherein the selected rule identifies at least one agent node and specifies an attribution weight for at least one agent node; assigning the attribution weight to the at least one agent node based on the selected rule (collecting information, analyzing collected information, displaying certain results), are considered collecting information, analyzing, and displaying certain results of the collection and analysis, which has been Electric Power Group, LLC, v. Alstom., (Fed. Cir. 2016)).  

The phrase, “certain methods of organizing human activity” is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people; advertising, marketing, and sales activities or behaviors. Receiving a plurality of transaction data records, wherein each transaction data record comprises a plurality of attribute values corresponding to a plurality of attributes associated with a transaction; determining a crediting profile associated with each transaction data record; creating a plurality of clusters of transaction data records, wherein each cluster of the plurality of transaction data records is associated with a corresponding crediting profile; assigning each of the plurality of clusters of transaction data records; loading rules associated with a respective crediting profile into a memory; determining a match of one or more rules from a set of rules associated with a respective crediting category of a plurality of crediting categories of the respective crediting profile based on a match of attribute values of a subset of attributes in the transaction data record with attribute values of the subset of attributes in the set of rules, wherein the plurality of crediting categories are associated with a predetermined priority order and the sets of rules are evaluated in the priority order of the plurality of crediting categories; selecting a rule from the determined one or more rules, for each transaction data record, wherein the selected rule identifies at least one agent node and specifies an attribution weight for at least one agent node; assigning the attribution weight to the at least one agent node based on the selected rule, are considered tailoring content based on information about the user, which is a concept relating to tracking or organizing information. Tailoring content based on information about the user has been identified by the Federal Circuit as an abstract idea (see Intellectual Ventures I LLC v. Capital One Bank., (Fed. Cir. 2015)).  

The claims recite concepts similar to those found to be abstract in Electric Power and Intellectual Ventures, thus, the claims are directed to concepts found to be abstract.

Regarding independent claims 4 and 18, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a computerized system for assigning attribution weights to nodes) fails to integrate the abstract idea into a practical application. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent per se (i.e., performing various steps with the computerized system) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract idea using conventional technology. The additional elements do not:

reflect an improvement to the functioning of a computer, another technology, or another technical field, 

implement the judicial exception with or in conjunction with a particular machine or manufacture that is integral to the claim, 

effect a transformation of a particular article to a different state or thing, or 

apply the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

Under Step 2A 
Regarding independent claims 4 and 18, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field. The examiner gives official notice that it is conventional and well-known to use a computing device for “receiving, determining, creating, assigning, loading, selecting”, and etc. The dependent claims are considered to be part of the abstract idea above and merely act to further limit it. In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.

Under Step 2B 
Dependent claims 5-17 and 19-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment.



To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.
Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al., Patent no.: US 10,475,117 B2 in view of Solberg et al., Patent No.: US 7,853,503.

As per claims 4 and 18, Chao discloses a computer-implemented method to assign an attribution weight to an agent node [see at least column 2: lines 57-65 (e.g. assign quotas by territory or position and across multiple hierarchies)], wherein the method comprises: 

receiving a plurality of transaction data records, wherein each transaction data record comprises a plurality of attribute values corresponding to a plurality of attributes associated with a transaction [see at least column 7: lines 1-8 (e.g. e.g., distributor records), track information such as contracts, and payment methods (e.g. how a distributor is paid))]; 

via DMS software (e.g. logged-in user profile includes a role with access to the task)]; 

wherein the crediting profile is determined based on one or more attribute values in the transaction data record [see at least Transaction Processing Section of the invention (e.g. string value associated with every selling agreement relationship)]; 

creating a plurality of clusters of transaction data records, wherein each cluster of the plurality of transaction data records is associated with a corresponding crediting profile [see at least column 2: lines 9-15 (e.g. sales organizations create incentive plans where commissions are provided or offered to the sales representatives when specific sales goals or targets are achieved during particular period of time)]; 

assigning each of the plurality of clusters of transaction data records to a respective processor of a plurality of processors [see at least column 2: lines 57-65 (e.g. assign quotas by territory or position and across multiple hierarchies)]; 

see at least column 5: lines 10-35 (e.g. an associated rule set that enables a configuration engine to generate an appropriate document)]; and 

selecting a rule from the determined one or more rules, for each transaction data record, wherein the selected rule identifies at least one agent node and specifies an attribution weight for at least one agent node [see at least the abstract (e.g. an associated rule set that enables a configuration engine to generate an appropriate document)]; and 

assigning the attribution weight to the at least one agent node based on the selected rule [see at least column 2: lines 57-65 (e.g. assign quotas by territory or position and across multiple hierarchies)].

Chao discloses all elements per claimed invention as explained above. Chao does not explicitly disclose determining a match of one or more rules from a set of rules associated with a respective crediting category of a plurality of crediting categories of the respective crediting profile based on a match of attribute values of a subset of attributes in the transaction data record with attribute values of the subset of attributes in the set of rules. However, Solberg discloses determining a match of one or more rules from a see at least background of the invention (e.g. each transaction is individually examined and its characteristics are compared with each person's allocation criteria. When the characteristics match the criteria, the person receives some credit for the transaction. In large organizations, these comparisons may include thousands of transactions and hundreds of personnel), see detailed description section of the invention (e.g. a particular person is allocated transactions whose characteristics match the generated allocation rule associated with that person, and the allocated transactions are selected using a query based on the associated generated allocation rule), and via Store Query Result Step 550, results of queries executed in Execute Queries Step 540 are stored. Storage may occur on Storage 140, Client 120, or another computing device. Typically, the query results include those transactions that match the generated allocation rules associated with each of Business Objects 210A-210W. Each query executed in Execute Queries Step 540 serves to select transactions to be allocated to a member of Business Objects 210A-210W. In some embodiments, a transaction can be allocated to more than one member of Business Objects 210A-210W].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Solberg in order to provide systems and methods of allocating transactions among a number of business objects, for example, individuals and/or organizations, typically involve payment of funds, such as sales commissions, but may also include allocation of inventory, movement of goods, or the like [see Solberg: summary of the invention]. 

As per claim 5, Chao discloses wherein the method further comprises: prior to determining the crediting profile, comparing attribute values of the transaction data records to a predetermined set of attribute values indicative of transaction synthesis; based on a match of attribute values of a first transaction data record to the predetermined set of attribute values indicative of transaction synthesis: creating two or more synthesized transaction data records, wherein each of two or more synthesized transaction data records includes a reference to the first transaction data record; and applying one or more attribute values associated with the first transaction data record to the two or more synthesized transaction data records [see the rejection of claim 1 above].

As per claim 6, Chao discloses wherein determining a match of one or more rules from a set of rules associated with a respective crediting see the rejection of claim 1 above].

As per claims 7 and 20, Chao discloses wherein selecting the rule from the determined one or more rules comprises selecting the rule with the highest rule priority from the one or more rules [see the rejection of claim 1 above].

As per claim 8, Chao discloses wherein determining a match of one or more rules from a set of rules associated with a respective crediting category comprises determining a match of two or more rules based on a match of attribute values of the subset of attributes in the transaction data record with attribute values of the subset of attributes in the set of rules [see the rejection of claim 1 above].

As per claim 9, Chao discloses further comprising storing the two or more rules and the attribute values associated with the transaction data record [see the rejection of claim 1 above].

As per claims 10-13, 17, and 19, Chao does not explicitly disclose wherein the at least one agent node is one of a plurality of agent nodes in an ordered hierarchy of agent nodes. However, Solberg discloses wherein the at least one agent node is one of a plurality of agent nodes in an ordered hierarchy of agent nodes [see at least summary of the invention (e.g. a hierarchical data structure comprising a root node, one or more intermediate nodes related to the root node, one or more predefined rules, each predefined rule associated with a member of the one or more intermediate nodes, a leaf node, and a generated allocation rule associated with the leaf node and configured for use in determining allocation of transactions to a business object associated with the leaf node, the generated allocation rule including a member of the one or more predefined rules inherited from the one or more intermediate nodes)].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Solberg in order to provide systems and methods of allocating transactions see Solberg: summary of the invention].

As per claim 11, Chao discloses wherein receiving a plurality of transaction data records comprises: receiving a sequence of transaction data records; and adding the sequence of transaction data records to a memory buffer [see at least claim 1 (e.g. memory storing instructions)].

As per claim 14, Chao discloses wherein determining a match of one or more rules from a set of rules associated with a respective crediting category comprises: assigning each rule of the set of rules to a respective computational process of a plurality of parallel computational processes; evaluating, utilizing each of the plurality of parallel computational processes, attribute values in the transaction data record against corresponding attribute values specified in each rule; and determining a match of one or more rules based on the evaluation [see the rejection of claim 1 above].

As per claims 15 and 16, Chao does not explicitly disclose loading a superset of attribute values included in the transaction data records that is associated with the rules associated with the respective crediting profile into via Transactions Step 830, those transactions not selected in any of the queries executed in Execute Leaf Queries Step 820 are identified. These transactions are considered unallocated. In some embodiments, the unallocated transactions are identified by setting an attribute associated with each of the transactions that are allocated. For example, in one embodiment, each of a set of data records includes a "selected" flag and a pointer to an associated transaction. When a transaction is selected by a query this flag is set. In Identify Unallocated Transactions Step 830 these records are searched and unallocated transactions are identified].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Solberg in order to provide systems and methods of allocating transactions among a number of business objects, for example, individuals and/or organizations, typically involve payment of funds, such as sales commissions, but may also include allocation of inventory, movement of goods, or the like [see Solberg: summary of the invention].

As per claim 16, Chao discloses identifying one or more rules that were not selected as applicable to any transaction data record, one or more rules that were selected with a frequency that met a threshold frequency, and one or more transaction data records for which a rule was not selected.
Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-1449 forms have been reviewed and considered.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687










































GA/Primary Examiner, Art Unit 3627